Title: To John Adams from Benjamin Stoddert, 3 June 1799
From: Stoddert, Benjamin
To: Adams, John




Sir
Navy Department 3rd June, 1799.

I do myself the honor to enclose a Letter from Dwight Foster Esquire, recommending Mr. Joseph Willitson for the Appointment of Midshipman; also a Letter to Mr. Willitson, enclosing a Warrant, which will require your Signature, should you think fit that the appointment should be made.
I have the honor to be, sir, / with the greatest respect & Esteem, / yr. most obedt. hble servt.

Ben Stoddert